DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CA on May 17, 2019. It is noted, however, that applicant has not filed a certified copy of the CA 3043739 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21”, “24a”, “25a”, “25b”, “31a”, “31b”, “36a”, “36b”, “37a”, “37b”, “41”, “42” and “109”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both support bushing and support housings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶47, line 2: “plunger-style” should read --piston-style--.
¶48, line 2: “piston-style” should read --plunger-style--.
Claim Objections
Claims 1 – 36 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 8; Claim 19, line 9: “the centre” should read --a centre--.
Claim 1, line 9 and lines 21-22; Claim 19, lines 9-10 and lines 24-25: “the at least one eccentric lobe” should read --the at least one substantially circular eccentric lobe--.
Claims 1, lines 9-10; Claim 19, lines 10-11: “the longitudinal axis” should read --a longitudinal axis--.
Claim 1, line 23; Claim 19, line 26: “causes the slide” should read --causes the at least one slide--.
Claim 7, line 4; Claim 25, line 4: “the combination” should read --a combination--.
Claims 2 – 18 are objected to for being dependent on claim 1.
Claims 20 – 36 are objected to for being dependent on claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sidewalls of the at least one slide” in line 19. It is not clear if the recited sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 13-14 of the claim.
Claim 1 recites the limitation “the sidewalls” in line 20. It is not clear if the recited sidewalls are of the at least one slide or of different element/structure. If the sidewalls are of the at least one slide, then it is further unclear if the recited sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 13-14 of the claim.
Claim 1 recites the limitation “the first end” in line 21 and “the second end” in line 22. It is unclear if the claimed ends are of the connecting rod or of different element/structure. It is suggested to amend the above limitations as --the first end of the connecting rod-- and --the second end of the connecting rod--.
Claim 1 recites the limitation “both sidewalls of the at least one slide” in lines 22-23. The phrase “both sidewalls” makes the claim indefinite because it is unclear if the claimed sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 13-14 of the claim.
Claim 1 recites the limitation “causes the slide to move side-to-side” in lines 23-24. The phrase “side-to-side” makes the claim indefinite because it is unclear if the recited movement of side-to-side is same or different from “linearly side-to-side” in line 12 of the claim.
Claims 6, 8, 24 and 26 recite the limitation “the plurality of corresponding pockets” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 17, 32 and 35 recite the limitation “a pony rod support housing” in line 3 and “the support bushing” in line 8 (for claims 14, 32) and line 7 (for claims 17, 35). The specification shows the recited elements/limitations as a same element (see drawing objection above for reference numeral “31”). Therefore, it is unclear if the recited housing and bushing are same or different from one another.
Claims 14 and 32 recite the limitation “the second end” in lines 5-6. It is unclear if the claimed end is of the connecting rod or the piston liner or a different element/structure. It is suggested to amend the above limitation as --the second end of the piston liner--.
Claims 14 and 32 recite the limitation “the first end” and “the second end” in lines 9-10. It is unclear if the claimed ends is/are of the connecting rod or the piston liner or the pony rod or a different element/structure. It is suggested to amend the above 
Claims 17 and 35 recite the limitation “the first end” and “the second end” in lines 8-9. It is unclear if the claimed ends is/are of the connecting rod or the pony rod or a different element/structure. It is suggested to amend the above limitations as --the first end of the pony rod-- and --the second end of the pony rod--.
Claim 19 recites the limitation “the frame” in lines 7, 14 and 16; claim 23 recites the limitation “the frame” in line 3 and claims 32 and 35 recite the limitation “the frame” in lines 3-4. It is unclear if the claimed frame is same or different from “a lattice frame” recited in line 3 of the claim 19. It is suggested to amend the above limitation as --the lattice frame--.
Claim 19 recites the limitation “the sidewalls of the at least one slide” in line 22. It is not clear if the recited sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 16-17 of the claim.
Claim 19 recites the limitation “the sidewalls” in line 23. It is not clear if the recited sidewalls are of the at least one slide or of different element/structure. If the sidewalls are of the at least one slide, then it is further unclear if the recited sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 16-17 of the claim.
Claim 19 recites the limitation “the first end” in line 24 and “the second end” in line 25. It is unclear if the claimed ends are of the connecting rod or of different element/structure. It is suggested to amend the above limitations as --the first end of the connecting rod-- and --the second end of the connecting rod--.
Claim 19 recites the limitation “both sidewalls of the at least one slide” in lines 25-26. The phrase “both sidewalls” makes the claim indefinite because it is unclear if the claimed sidewalls are same or different from “a pair of substantially parallel spaced-apart sidewalls” recited in lines 16-17 of the claim.
Claim 19 recites the limitation “causes the slide to move side-to-side” in lines 26-27. The phrase “side-to-side” makes the claim indefinite because it is unclear if the recited movement of side-to-side is same or different from “linearly side-to-side” in line 15 of the claim.
Claims 2 – 18 are rejected for being dependent on claim 1.
Claims 20 – 36 are rejected for being dependent on claim 19.
Allowable Subject Matter
Claims 1 – 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts considered by the examiner to be most closely related were Lesko, Gerald (US 9,011,111), Nagel et al. (US 2018/0045187), Cui et al. (US 2020/0332788), Yoshizawa et al. (US 2014/0041622) and Bleisch, Julian (US 2018/0163710). Regarding independent claims 1 and 19, the prior art(s) on record alone or in combination specifically fails to teach “a support mechanism disposed beneath and operatively coupled to the at least one slide", as claimed in last two lines of the claims.

Yoshizawa and Bleisch teaches a support mechanism (element 36, in fig. 43 of Yoshizawa and element 5, in fig. 7 of Bleisch) in the form of a groove/recessed track/guide that extends longitudinally, thus failing to teach the support mechanism in the form of a rotary wheel (as in the instant invention/application).
This claimed support mechanism counter the effects of the downward vertical force caused by the crankshaft torque as the slide moves in a linearly and horizontal or side-to-side manner (as discussed in ¶10, last 10 lines of the specification), thus reducing the undue and accelerated wear and friction on the bronze plates and to the pony rod bushings (in view of disclosure in ¶7, last three lines of the specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746